                                                                     USDC SONY
                                                                     DO(;UMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY Fl LED
SOUTHERN DISTRICT OF NEW YORK
                                                                     DOC#: ____...,.,__ _~'··~'-·i_·t_

SHNEUR LEVERTOV,
                                                                     DATE FILED: ..    ~Z\,/)9 .
individually and on behalf of all others similarly
situated

                               Plaintiffs,
                                                                No. 18 Civ. 09298 (NSR)
                                                                        ORDER
        -against-

LC. SYSTEM, INC.,

                               Defendant.


NELSONS. ROMAN, United States District Judge

       On October 11, 2018, Plaintiff Shneur Levertov filed a Complaint, individually and on

behalf of all others similarly situated, pursuant to the Fair Debt Collection Practices Act. (ECF No.

1.) Defendant filed its Answer on November 8, 2018, nearly nine months ago. (ECF No. 7.) No

further litigation has occurred. Since then, Plaintiff has reached out to the Court multiple times to

set an initial case management conference and has reached out to Defendant in order to submit a

proposed case management plan. (See PL Letter Dated July 30, 2019.) Plaintiff represents that he

has repeatedly been unsuccessful in communicating with Defendant's counsel by email, phone, or

otherwise. (Id.) In light of Plaintiffs inability to move this case forward to discovery due to

Defendant's lack of cooperation, Plaintiff is directed to submit a case management plan on ECF

and by fax with proposed dates for discovery by no later than August 15, 2019, using the form

attached hereto. The Court waives the parties' need for an initial pretrial conference.

Dated: August 1, 2019                                                   SO ORDERED:

       White Plains, New York


                                                                    NELSON S. ROMAN
                                                                  United States District Judge
                                                 1
-o: Honorable Nelson S. Roman, USDJ               Page 2 of 2     2019-07-30 21 :56:20 (GMT)                   17322986256 From: Ari Marcus


                                                                                                                    NEW JERSEY OFFICE:
          Ari H. Marcus, Esq.
          Lkonsor.l to Prn<:tir,(> in NJ & J\TY
                                                                MARCUSZELMAN,LLC                             701 Cookman Avenue, Suite 300
                                                                                                             ARhury Park, New Jel'tleY 07712
          Ari@MarcusZelman.~.om                                  ATTORNEY & COUNSELLOR AT LAW
                                                                          Tel: (732) 695·8282                          NEW YORK OFFICE:
                                                                          Fax: (732) 298·6256                             1 Deer Run Roacl
          Yitzchak Zelman, F.sq.                                                                                   Pomona, New York lO0i0
          Licensed to Practice in NJ & NY                               www.1farcusZelman.com
          Yzelmnn@MarcusZelman.com



                                                                                                       July 30, 2019
               Honorable U.S. District Judge Nelson S. Roman
               United States District Courthouse
               Southern District of New York
               300 Quarropas Street
               White Plains, NY 10601
               Via Fax
                                      Re:    Levertov v. J.C. Svstem, Inc.
                                             Civil Action No: 7:18-cv-09298-NSR

               To the Honorable U.S. District Judge Roman,

                       The undersigned represents the Plaintiff, Shneur Levertov, in this action brought pursuant
               to the Fair Debt Collection Practices Act. This Letter is respectfully submitted per direction
               received from Chambers, following my call this past week. The purpose of the Letter is to request
               that an Initial Conference be scheduled in this action, which was commenced nearly a year ago.

                       On October 11, 2018, the undersigned commenced this action via the filing of a Class
               Action Complaint. See., Docket 1. Defendant then filed its Answer on November 8, 2018, nearly
               nine months ago. See, Docket 7. Nothing has happened in this case since. Finally, on June 14,
               2018, the undersigned called the Court, to ensure that this case had not been overlooked. At that
               time, the undersigned was advised to ask the Defendant's cotmsel if he was available to pa1ticipate
               in an Initial Conference on June 28, 2019. The undersigned spoke with Defendant's counsel on
               that date, who advised that he was not available, and who offered three alternative dates. However,
               the Court had no availability on those three other dates.

                       The Court's deputy then advised the undersigned that if the parties submit a proposed Case
               Management Repo1t, the Court could approve the Rep01i and waive the Initial Conference. On
               that same date, June 24, 2019, the undersigned accordingly prepared a proposed Case Management
               Report and emailed it to Defendant's counsel. See, Exhibit A. The undersigned has since followed
               up with the Defendant's counsel by email and by several phone calls and voice mails, but has heard
               nothing back.

                        Given Defendant's counsel's unwillingness to work with the undersigned to agree to a
               Proposed Case Management Report, it is respectfully requested that an Initial Conference be
               scheduled, so that the parties may finally engage in discovery. This is of heightened concern in
               this action, where the Plaintiff seeks to represent a putative class action, and where the passage of
               time could create added difficulties in mailing class notice to these class members. Defendant's
               counsel is copied on this communication.

                                                                           Respectfully submitted,

                                                                           Isl Yitzchak Zelman_ Esg.
UNITED STATES DISTRICT COURT                                                   Rev. May 2014
SOUTHERN DISTRICT OF NEW YORI(
-------------------------------------------------------------x



                                                                  CIVIL CASE DISCOVERY PLAN
                                            Plaintiff(s),         AND SCHEDULING ORDER
                 - against -


                                             Defendant(s).        _ _ CV _ _ _ _ (NSR)

-------------------------------------------------------------x

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

         1.      All parties [consent] [do not consent] to conducting all further proceedings before
                 a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
                 The parties are free to withhold consent without adverse substantive consequences.
                 (If all parties consent, the remaining paragraphs of this form need not be
                 completed.)

        2.       This case [is] [is not] to be tried to a jury.

        3.       J oinder of additional parties must be accomplished by - - - - - - - - - -

        4.       Amended pleadings may be filed until _ _ _ _ _ _ _ _ _. Any party
                 seeking to amend its pleadings after that date must seek leave of court via motion.

         5.      Interrogatories shall be served no later than _ _ _ _ _ _ _ _ _ , and responses
                 thereto shall be served within thirty (30) days thereafter. The provisions of Local
                 Civil Rule 33.3 [shall] [shall not] apply to this case.

        6.       First request for production of documents, if any, shall be served no later than


        7.       Non-expert depositions shall be completed by _ _ _ _ _ _ _ _ _ _ _ __

                 a.       Unless counsel agree otherwise or the Court so orders, depositions shall not
                          be held until all parties have responded to any first requests for production
                          of documents.

                 b.       Depositions shall proceed concurrently.

                 c.       Whenever possible, unless counsel agree otherwise or the Court so orders,
                     non-party depositions shall follow party depositions.

      8.     Any further interrogatories, including expert interrogatories, shall be served no
             later than
                       ----------
      9.     Requests to Admit, if any, shall be served no later than


       10.   Expert reports shall be served no later than _ _ _ _ _ _ _ _ __

       11.   Rebuttal expert reports shall be served no later than _ _ _ _ _ _ _ _ __

       12.   Expert depositions shall be completed by _ _ _ _ _ _ _ _ __

       13.   Additional provisions agreed upon by counsel are attached hereto and made a part
             hereof.

       14.   ALL DISCOVERY SHALL BE COMPLETED BY - - - - - - - - - -

       15.   Any motions shall be filed in accordance with the Court's Individual Practices.

       16.   This Civil Case Discovery Plan and Scheduling Order may not be changed without
             leave of Court (or the assigned Magistrate Judge acting under a specific order of
             reference).

       17.   The Magistrate Judge assigned to this case is the Hon. _ _ _ _ _ _ _ _ __

      18.    If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
             the Magistrate Judge will schedule a date certain for trial and will, if necessary,
             amend this Order consistent therewith.

      19.    The next case management conference is scheduled for _ _ _ _ _ _ _ __
             at _ _ _ _ _ . (The Court will set this date at the initial conference.)



      SO ORDERED.

Dated: White Plains, New York



                                                            Nelson S. Roman, U.S. District Judge
